HAmiltoN, Judge,
delivered the following opinion:
In this case the defendant has pleaded guilty to a violation of the law against smuggling, and has requested that the place of his imprisonment be at Humacao, so as to be near his family. In consideration of his pleading guilty, the court is disposed to grant his request if it has the power.
What are the powers of the court in this respect? Section 5541 of the United States Revised Statutes, Comp. Stat. 1913, § 105&7, provides: “In every case where any person convicted of any offense against the United States is sentenced to imprisonment for a period longer than one year, the court by which the sentence is passed may order the same to be executed in any state jail or penitentiary within the district or state where such court is held, the use of which jail or penitentiary is allowed by the legislature of the state for that purpose.”
Nothing is said in this as to imprisonment for one year or less, but from the necessity of the case this must follow the same rule, inasmuch as the United States has no other place of imprisonment in Porto Rico than the local jails and penitentiary.
The matter has been provided for by local legislation, and all the insular jails, as well as the penitentiary, placed at the *295disposition of tbe Federal government. Tbe act of March 9, 1911, found in tbe Porto Pico Pevised Statutes, § 2067, reads as follows: “That tbe warden of tbe penitentiary and tbe wardens of tbe respective district jails of Porto Pico shall receive and confine in tbe said penitentiary and district jails, in accordance with tbe terms of tbe mittimus or commitment duly issued by competent authority, and safely keep until discharged by due course of law, all persons charged or heretofore or hereafter convicted of an offense against tbe laws of tbe United States.”
Tbe distinction between felony and misdemeanor is preserved in Federal law, and is known also in tbe local law. Section 335 of tbe United States Penal Code says that “all offenses which may be punished by death or imprisonment for a term exceeding one year shall be deemed felonies, all other offenses shall be deemed misdemeanors.” Tbe distinction between imprisonment in jail and tbe penitentiary has no application so far as tbe use of tbe local penitentiary or jail for Federal prisoners is concerned. Tbe act places both at tbe disposal of tbe Federal authorities, and tbe court can sentence anyone found guilty of crime to either one or tbe other, as may be called for by tbe case on trial.
It follows, therefore, that this court has tbe power to choose tbe place of confinement of Federal prisoners, and this will be exercised by designating tbe jail at Humacao.
It is so ordered.